Citation Nr: 1619768	
Decision Date: 05/16/16    Archive Date: 05/27/16

DOCKET NO.  09-23 113A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Chicago, Illinois


THE ISSUE

Entitlement to service connection for a left knee disability. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. D. Simpson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1980 to February 1981, from September 1992 to April 1993, and from January 1995 to July 1995.  He was also a member of the Army National Guard for over  13 years. 

This appeal to the  Board of Veterans' Appeals (Board) arose  from an April 2005 rating decision o in which the RO, inter alia, denied service connection for a left knee disability. The Veteran filed a timely notice of disagreement (NOD) in April 2006.  (see 38 C.F.R. § 20.302).  In May 2009, the RO issued statement of the case (SOC), and the Veteran filed a timely substantive appeal. (via a VA Form 9, Appeal to the Board of Veterans' Appeals).

The Board notes that the issues of service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), low back disability, and frostbite residuals of the fingers were previously on appeal.  However, in a  November 2012 decision, the Board granted service connection for PTSD.  In a March 2013decision, the RO granted service connection for spondylolytic spondylolisthesis L5/S1, Grade I (low back disability).  Most recently, In May 2015, the RO granted service connection for a frostbite of each hand.  As these decisions resolved each service connection claim, these matters are no longer on appeal.  

In November 2012 4, the Board remanded the claim on appeal for further development.  In April 2014, the claim was remanded for a requested Board hearing.  

In November 2015, the Veteran testified during  a Board videoconference hearing before the undersigned Veterans Law Judge.  The hearing transcript is of record.  

For reasons expressed below, the claim on appeal is, again, being remanded to the agency of original jurisdiction (AOJ).  VA will notify the Veteran when further action, on his part, is required.


REMAND

Unfortunately, the Board finds that further AOJ action on the claim remaining on appeal is warranted, even though such will, regrettably, further delay an appellate decision on this matter.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

February 1988 Army National guard records show that the Veteran sustained a left knee injury during an airborne jump exercise landing.  It was described as possible torn medical meniscus of the left knee and deemed to have been incurred in the line of duty.  Post service, the Veteran has essentially complained of continuing left knee problems.  

In November 2012, the Board directed that the AOJ arrange for a VA examination.   
Pursuant to the remand, at AOJ's request, two VA examiners-in March 2013 and 2015- addressed the nature and etiology of the Veteran's claimed left knee disability. 

The March 2013 VA examiner listed a left knee strain diagnosis and opined that the February 1988 knee strain is less likely than not related to current disability.  However, his comments indicate uncertainty surrounding the diagnosis and nexus.  He stated that he cannot "fully explain" the current left knee condition, nor could he identify a relationship between the current condition and the 1988 injury.  He did  not provide further explanation for his determinations.  

The February 2015 VA examiner reported abnormal objective findings for the left knee of mild decreased in range of motion and crepitus.  However, she did not identify the pathology underlying  these clinical abnormalities, or express an opinion as to the etiology of such. 

Given the above-noted deficiencies, the Board must find that the examination reports and opinions of record do not adequately resolve the claim for service connection.  Notably Once VA undertakes the effort to obtain such an opinion when developing a service connection claim, even if not statutorily obligated to do so, it must obtain one that is adequate for purposes of the determination being made.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007); 

Under these circumstances, the Board finds that further action to obtain adequate clinical findings and medical opinion(s)-based on full consideration of all pertinent evidence (to include lay assertions), and supported by complete, clearly-stated rationale-is needed to resolve the claim for service connection for left leg disability.   See 38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015); McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006).

The Veteran is hereby notified that failure to report to the scheduled examination, without good cause, may well result in denial of his claim for service connection.  See 38 C.F.R. § 3.655 (2015).  Examples of good cause include, but are not limited to, the illness or hospitalization of the claimant and death of an immediate family member.

Prior to arranging for the Veteran to undergo further examination, to ensure that all due process requirements are met, and the record is complete, the AOJ should give the Veteran another opportunity to provide additional information and/or evidence pertinent to the claim on appeal (to include as regards private (non-VA) records), explaining that she has a full one-year period for response.  See 38 U.S.C.A. § 5103(b)(1) (West 2014); but see also 38 U.S.C.A. § 5103(b)(3) (clarifying that VA may make a decision on a claim before the expiration of the one-year notice period).

Thereafter, the AOJ should attempt to obtain any additional evidence for which the Veteran provides sufficient information, and, if needed, authorization, following the current procedures prescribed in 38 C.F.R. § 3.159. 

The actions identified herein are consistent with the duties imposed by the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2015).  However, identification of specific actions requested on remand does not relieve the AOJ of the responsibility to ensure full compliance with the VCAA and its implementing regulations.  Hence, in addition to the actions requested above, the AOJ should also undertake any other development and/or notification action deemed warranted  prior to adjudicating the remaining claim on appeal.

Accordingly, this matter is hereby REMANDED for the following action:

1.  Furnish to the Veteran and his representative a letter requesting that the Veteran provide information and, if necessary, authorization, to obtain any additional evidence pertinent to the claim on appeal that is not currently of record.  Specifically request that the Veteran furnish, or furnish appropriate, authorization to obtain any outstanding, pertinent private (non-VA) records.

Clearly explain to the Veteran that he has a full one-year period to respond (although VA may decide the claim within the one-year period).
 
2.  If the Veteran responds, obtain all identified records, following the procedures set forth in 38 C.F.R. § 3.159  (2015).  All records and responses received should be associated with the file.  If any records sought are not obtained, notify the Veteran and his representative of the records that were not obtained, explain the efforts taken to obtain them, and describe further action to be taken.

3  After all records and/or responses received from each contacted entity have been associated with the claims file, arrange for Veteran to undergo VA knee examination, by an appropriate physician, to obtain clinical findings and opinion addressing the nature and etiology of any current left knee disability(ies).

The contents of the entire electronic claims file, to include a complete copy of this REMAND, must be made available to the designated physician, and the examination report should include discussion of the Veteran's documented medical history and assertions.  All indicated tests and studies should be accomplished (with all results made available to the requesting physician prior to the completion of his or her report), and all clinical findings should be reported in detail.

Based on the examination/testing results, and review of the claims file, the examiner should clearly identify all left knee disability(ies) underlying the Veteran's complaints-to include knee strain-currently present, present at any point pertinent to the current claim (even if now asymptomatic or resolved).  

Then, for each such diagnosed disability, the examiner should render an opinion, consistent with sound medical judgment, as to whether it is at least as likely as not (i.e., a 50 percent or greater probability), that the disability  had its onset during service or is otherwise medically related to service-to particularly include the February 1988 left knee airborne jump injury documented by the private hospital emergency room (ER) records and/or his reports of strenuous activity during service, to include carrying heavy rucksacks.  

In addressing the above, the examiner must consider and discuss all in and post-service medical and other objective evidence, as well as all competent lay assertions as to the nature, onset and continuity of left knee symptoms (to include as reflected in the Veteran's June 2009 substantive appeal statement and the January 2013 buddy statements in support of the contention that exertive activity caused a left knee disability).   

Complete, clearly-state rationale for the conclusions reached must be provided.  If lay assertions in any regard are discounted, the examiner must clearly so state and explain why.  The examiner should not solely rely on the absence of contemporaneous medical treatment to reject lay assertions,  but may consider inherent plausibility and inconsistency with current clinical observations. 

If the examiner determines that he/she cannot provide an opinion without resorting to speculation, the examiner should explain the inability to provide an opinion, identifying precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be provided because the limits of medical knowledge have been exhausted or whether additional testing or information could be obtained that would lead to a conclusive opinion.

3.  To help avoid future remand, ensure that all requested actions have been accomplished (to the extent possible) in compliance with this REMAND.  If any action is not undertaken, or is taken in a deficient manner, appropriate corrective action should be undertaken.  Stegall v. West, 11 Vet. App. 268 (1998). 
 
4.  After completing the requested actions, and any additional notification and/or development action deemed warranted, readjudicate the remaining claim on appeal in light of all pertinent evidence (to include all that added to the VBMS and/or Virtual VA file(s) since the last adjudication) and legal authority. 
 
5.  If the benefit sought on appeal remains denied, furnish to the Veteran and his representative an appropriate supplemental SOC that includes clear reasons and bases for all determinations, and afford them the appropriate time period for response.

The purpose of this REMAND is to accomplish development and adjudication; it is not the Board's intent to imply whether the benefits requested should be granted or denied.  The Veteran need take no action until otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of the appeal.  38 C.F.R. § 20.1100(b) (2015).



